Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 15-CT-880

                     JEREMY JAMAINE OSBORNE, APPELLANT,

                                         V.

                        DISTRICT OF COLUMBIA, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                (CTF-14118-13)

                   (Hon. Frederick Sullivan, Magistrate Judge)
                 (Hon. John Ramsey Johnson, Reviewing Judge)


(Argued October 21, 2016                            Decided September 21, 2017)

      Nigel A. Barrella for appellant.

      Janice Y. Sheppard, Assistant Attorney General, with whom Karl A. Racine,
Attorney General for the District of Columbia, Todd S. Kim, Solicitor General, and
Rosalyn Calbert Groce, Deputy Solicitor General, were on the brief, for appellee.

      Before FISHER and THOMPSON, Associate Judges, and STEADMAN, Senior
Judge.

      FISHER, Associate Judge: Appellant Jeremy J. Osborne was convicted of

operating a motor vehicle after his driver‘s license had been revoked (―OAR‖). At

his bench trial, Mr. Osborne presented evidence that he had not received notice
                                         2

informing him of the revocation before his arrest. Mr. Osborne contends that,

under these circumstances, the District was obligated to show that it had sent him

notice before he could be convicted of OAR. We clarify the legal standard that

applies and remand the case for a new trial.



                    I. Factual and Procedural Background



      On August 10, 2013, Metropolitan Police Officer Michael Acevedo pulled

over Jeremy Osborne‘s vehicle because he had failed to signal a lane change.

After checking the vehicle‘s registration and calling a dispatcher for confirmation,

Officer Acevedo determined that Mr. Osborne‘s District of Columbia (―D.C.‖ or

―District‖) driver‘s license had been revoked.          Officer Acevedo arrested

Mr. Osborne for operating after revocation in violation of D.C. Code § 50-1403.01

(e) (2012 Repl.).



      At trial before Magistrate Judge Sullivan, Mr. Osborne claimed that he did

not know that his license had been revoked until Officer Acevedo arrested him.

The revocation was not a complete surprise, however. Mr. Osborne testified that

in April 2013 he had been tried for—and subsequently convicted of—―a version of

DUI in Virginia.‖ His attorney in that case ―told [him] that the [Department of
                                          3

Motor Vehicles (―DMV‖)] in Virginia might contact the D.C. DMV‖ to report the

Virginia conviction.    Not knowing exactly the consequences he faced in the

District or when they might occur, Mr. Osborne called the D.C. DMV once in

May 2013 to ask if there was ―anything wrong with [his] D.C. license.‖ He

testified that a DMV employee told him ―no.‖



      In early June 2013 Mr. Osborne again inquired about the status of his

license, this time after he was pulled over in the District for driving with one of his

lights out. A police officer reportedly told him that ―there was nothing wrong‖ and

―just gave me my license back.‖ According to Mr. Osborne, he did not receive

anything in the mail regarding the revocation of his license.



      Mr. Osborne explained at trial that his mother, Aleah Osborne, would have a

record of any communications that had arrived at their home from the D.C. DMV.

Ms. Osborne testified that she called the D.C. DMV ―just about every day‖ from

the time of her son‘s trial in Virginia to the time of his arrest in the District on

August 10, 2013. Each time, employees ―told [her] that he didn‘t have a problem
                                         4

with his license.‖1 She occasionally communicated the employees‘ reassurances to

her son.



      The prosecutor ―acknowledge[d] that the defendant made attempts to find

out the status of his driving privileges,‖ calling such attempts ―commendable.‖

She nonetheless maintained that ―operating after revocation does not require

knowledge that the defendant knew that his license had been revoked. It merely

requires that he was in fact operating a motor vehicle[,] which the defendant does

not deny[,] and that at the time his license had been revoked.‖ Officer Acevedo

had established that Mr. Osborne was operating a vehicle on August 10, 2013, and

appellant‘s driving record, which the District had entered into evidence, showed

that his driving privileges had been revoked ―as of‖ July 4, 2013.



      Mr. Osborne‘s driving record also noted other details about the revocation of

his license. It showed a ―withdrawal end date‖ of December 31, 2013. It also

displayed two reasons for revocation: (1) ―more than or equal to 12 points‖ and

(2) ―driving while intoxicated, 1st offense.‖ One section recorded a citation date of

      1
         The District objected to Ms. Osborne‘s testimony regarding what the D.C.
DMV employees told her about the status of her son‘s driver‘s license, calling it
hearsay. Judge Sullivan agreed to hear that testimony ―only because . . . it m[ight]
mitigate sentencing‖ if he found Mr. Osborne guilty.
                                           5

March 3, 2013, for Mr. Osborne‘s DUI offense in Virginia, and a disposition date

of May 23, 2013. Nothing on the record established when the D.C. DMV received

the record of conviction; when the DMV made the decision to revoke

Mr. Osborne‘s license; or whether (and, if so, when) notice of the revocation was

sent to Mr. Osborne.



      Judge Sullivan opined that the ―nub‖ of this case was whether Mr. Osborne

should have ―driven knowing that he didn‘t really know the status of his driver‘s

license.‖ He commented that ―[a] driver‘s license isn‘t a right. It is a privilege . . .

you have to jump through the hoops to be able to do it.‖ Moreover, the repeated

inquiries to the D.C. DMV about the status of Mr. Osborne‘s license indicated that

―they felt it could be revoked[.]‖ Judge Sullivan concluded that ―there was enough

notice to get out from underneath this absolute liability prohibition.‖ He expressed

sympathy that Mr. Osborne ―got caught in . . . the transfer,‖ but remarked that his

Virginia lawyer had warned Mr. Osborne to ―be careful.‖ Since ―his conviction

out in Virginia trigger[ed] this reciprocity business with the [D.C.] DMV,‖

Judge Sullivan rejected Mr. Osborne‘s due process defense and found him guilty of

OAR, as the judge believed ―the law . . . require[d].‖
                                         6

      Mr. Osborne filed a motion for review of the judgment. Quoting a footnote

in Loftus v. District of Columbia, 51 A.3d 1285 (D.C. 2012), Mr. Osborne argued

that although OAR is a strict liability offense, ―where the defendant presents some

evidence that he or she had no notice of suspension and had no idea that the permit

had been suspended,‖ the District has an ―obligation to at least present proof that

the constitutionally requisite notice of suspension was properly sent.‖ Id. at 1289–

90 n.10. After reviewing the record, Judge Johnson concluded that the trial judge

had ―reject[ed] the credibility of assertions by Defendant and Ms. Osborne that

Defendant did not know there was a problem with his license in the District,‖

which placed Mr. Osborne‘s situation outside the realm of cases addressed in the

Loftus footnote. 2   Finding no reason to reverse Judge Sullivan‘s credibility

determinations, Judge Johnson denied Mr. Osborne‘s motion.3



                                II. Legal Analysis




      2
        We see nothing in Judge Sullivan‘s findings to support the conclusion that
he had discredited this testimony.
      3
        Judge Johnson also rejected Mr. Osborne‘s claim that Judge Sullivan erred
in admitting into evidence his certified driving record. Mr. Osborne has not
challenged that ruling here.
                                           7

      The Fifth Amendment provides that ―[n]o person shall be . . . deprived of

life, liberty, or property, without due process of law.‖ U.S. Const. amend. V. It is

well-settled that ―[s]uspension of issued [driver‘s] licenses . . . involves state action

that adjudicates important interests of the licensees‖ and, thus, ―licenses are not to

be taken away without . . . procedural due process.‖ Bell v. Burson, 402 U.S. 535,

539 (1971).4 Generally, ―due process requires that when a State seeks to terminate

an interest . . . it must afford ‗notice and opportunity for hearing appropriate to the

nature of the case‘ before the termination becomes effective.‖ Id. at 542 (quoting

Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 313 (1950)). ―[N]otice is

‗constitutionally sufficient if it was reasonably calculated to reach the intended

recipient when sent.‘‖ Kidd Int’l Home Care, Inc. v. Prince, 917 A.2d 1083, 1086

(D.C. 2007) (quoting Jones v. Flowers, 547 U.S. 220, 226 (2006)).



      This case requires us to focus on whether, and if so when, the elements of

OAR should be expanded to require proof that the District sent notice of revocation

to a driver. We first address the District‘s contention that our case law establishing

that OAR is a strict liability offense forecloses such an inquiry.


      4
         Bell specifically discussed procedural due process guaranteed by the
Fourteenth Amendment, which applies only to the states and not to the District of
Columbia. See Bolling v. Sharpe, 347 U.S. 497, 499 (1954). But the District is
bound by the same obligations under the Fifth Amendment. See id.
                                           8



                                  A. Santos and Loftus



      In Santos v. District of Columbia, 940 A.2d 113 (D.C. 2007), this court held

―that operating a motor vehicle without a permit in violation of D.C. Code § 50-

1401.01(d) is a strict liability offense that does not require scienter. To convict

Santos of that offense, therefore, the District did not have to prove that he knew his

Virginia driver‘s license had been suspended.‖ Id. at 118. That is, ―knowledge

and intent are not elements of the offense.‖ Id. at 114–15. We recognized,

moreover, that ―requiring the government to muster evidence proving the non-

compliant motorist‘s culpable mental state beyond a reasonable doubt would

impair the effectiveness of the criminal sanction for violating the permit

requirement.‖ Id. at 117.



      Five years later, in Loftus—and bound by Santos—we reviewed a conviction

for violating the statute at issue here. That statute provides:



             Any individual found guilty of operating a motor vehicle
             in the District during the period for which the
             individual‘s license is revoked or suspended, or for which
             his right to operate is suspended or revoked, shall, for
             each such offense, be fined not more than the amount set
                                         9

             forth in § 22-3571.01 or imprisoned for not more than 1
             year, or both.



D.C. Code § 50-1403.01 (e). On its face, this language does not require proof that

the motorist acted with knowledge or intent.



      Nevertheless, Ms. Loftus argued that the District should have had to prove

―that she knew or had reason to know that her license was suspended before she

was arrested.‖ Loftus, 51 A.3d at 1286. We observed that ―the facts and reasoning

of Santos [we]re not meaningfully distinguishable‖ on the question of whether the

legislature intended to include a mens rea element. Id. at 1287, 1289. Thus, we

concluded that operating after suspension (―OAS‖) is also a strict liability offense.

Id. at 1286. We added, however:



             We here deal only with the issue whether, as an across-
             the-board matter, the government must in all cases prove
             notice or knowledge as an element of the offense of
             OAS. We do not address a situation where the defendant
             presents some evidence that he or she had no notice of
             suspension and had no idea that the permit had been
             suspended. In such a scenario, not present here, the
             government, similar to instances where self-defense is
             raised, may well have the obligation to at least present
             proof that the constitutionally requisite notice of
             suspension was properly sent.
                                          10

Id. at 1289–90 n.10.



      Mr. Osborne argues that his is ―the exact scenario envisioned by the court‖

in Loftus, as he provided evidence that he had no notice that his D.C. license had

been revoked. He asks this court to adopt the language from Loftus as a holding

and to reverse his conviction because the government supplied no evidence that he

had been sent the requisite notice of revocation. For its part, the District contends

that we cannot adopt the Loftus footnote as a holding without trampling on the

settled rule that operating after revocation requires no proof of mens rea. 5



      We disagree with the District‘s assertion that Santos and Loftus foreclose

Mr. Osborne‘s argument. Those cases focused on one narrow question of statutory

interpretation: whether knowledge and intent were elements of the offense. See

Santos, 940 A.2d at 116–18; Loftus, 51 A.3d at 1288–90. As we understand it,

Mr. Osborne‘s request is (perhaps subtly) different. He has not demanded proof


      5
          Mr. Osborne effectively concedes that Loftus (which involved OAS)
establishes the mens rea requirement for OAR. We agree. Although ―suspension‖
and ―revocation‖ have different meanings, see 18 DCMR § 9901.1, OAS and OAR
are functionally the same offense as they criminalize the same conduct, violate the
same statute, and share the same elements. See D.C. Code § 50.1403.01 (e); see
also Criminal Jury Instructions for the District of Columbia, No. 6.403 (5th ed.
rev. 2013).
                                        11

that he actually knew his license had been revoked. Rather, following dictum in

Loftus, he argues that in some circumstances the District should be required to

demonstrate that it sent him notice of an important development—that his driving

was no longer authorized by the District but would now be considered criminal

conduct. Neither Santos nor Loftus rejected this argument.6 Indeed, Loftus plainly

advised that the door to such a rule remained open.



                             B. What Process Is Due?



      But Loftus‘s cursory suggestion that a rule of this sort might be appropriate

does not settle the matter. Footnote 10 of Loftus contained no holding and, thus,


      6
          The defendants in Santos and Loftus did not contest whether the issuing
jurisdictions had complied with governing regulations when suspending their
licenses. See Santos, 940 A.2d at 115 (―The official record revealed that Santos‘s
Virginia driver‘s license was suspended on November 10, 2004. . . . Santos did not
dispute th[is] fact[], nor did he contest the legality or the effective date of his
November 10 suspension.‖); Loftus, 51 A.3d at 1289 n.10 (noting that Loftus did
not ―address a situation where the defendant presents some evidence that he or she
had no notice of suspension and had no idea that the permit had been suspended‖).
In Santos, the record showed that the Commonwealth of Virginia had sent notice
of suspension even though it was not clear whether Mr. Santos had actually
received it. Santos, 940 A.2d at 116 (―The somewhat cryptic driver history record
further states that notification of the suspension was mailed to Santos but was
‗unclaimed,‘ indicating that he did not receive it.‖). In Loftus, the defendant
objected to the admission of her driver‘s record, which referred to potentially
prejudicial, prior DUI convictions. Loftus, 51 A.3d at 1286. Instead, the parties
stipulated that her license was suspended on a particular date. Id.
                                          12

has no binding effect. See Alfaro v. United States, 859 A.2d 149, 154 n.8 (D.C.

2004) (―Language in an opinion which ‗constitutes obiter dictum, entirely

unnecessary for the decision of the case . . . [has] no effect as indicating the law of

the District.‘‖ (alterations in original) (quoting Albertie v. Louis & Alexander

Corp., 646 A.2d 1001, 1005 (D.C. 1994))). Accordingly, we must independently

consider the propriety of such a rule.



      Mr. Osborne does not argue that the District‘s current processes for revoking

a driver‘s license are constitutionally deficient. As best we can tell, he asks only

that the District follow its own procedures, and we focus our attention accordingly.

See Gay Rights Coal. of Georgetown Univ. Law Ctr. v. Georgetown Univ., 536
A.2d 1, 16 (D.C. 1987) (―If there is one doctrine more deeply rooted than any

other, it is that we ought not to pass on questions of constitutionality . . . unless

such adjudication is unavoidable.‖ (alteration in original) (quoting Spector Motor

Servs., Inc. v. McLaughlin, 323 U.S. 101, 105 (1944))). We describe the District‘s

system for revoking a license based on a motorist‘s out-of-state conviction, then

address disputes between the parties about what it requires with regard to notice

and an opportunity to be heard.



                  i. The Statutory and Regulatory Framework.
                                         13



      District statutory law provides that:



            Except where for any violation of this subchapter
            revocation of the operator‘s permit is mandatory or
            where suspension or revocation is mandatory for
            accumulated point totals pursuant to Chapter 3 of Title 18
            of the District of Columbia Municipal Regulations, the
            Mayor or his designated agent may revoke or suspend an
            operator‘s permit for any cause which he or his agent
            may deem sufficient; provided, that in each case where a
            permit is revoked or suspended the reasons therefor shall
            be set out in the order of revocation or suspension;
            provided further, that such order shall take effect 10 (15,
            if the person is a nonresident) days after its issuance. . . .



D.C. Code § 50-1403.01 (a). Regulations flesh out revocation procedures.



      Chapter 3 of Title 18 of the District of Columbia Municipal Regulations

requires the Director of the D.C. DMV to revoke a motorist‘s driver‘s license in

certain circumstances. One section instructs the Director to ―forthwith revoke the

license of any person upon receiving a record of such person‘s conviction‖ of

driving under the influence or another of several enumerated offenses. 18 DCMR
                                         14

§ 301.1; see also id. § 300.6.7 Another section establishes a system under which

the DMV assesses points against a motorist‘s driving record ―upon receipt of

evidence of a traffic conviction.‖ Id. § 303. When a driver accumulates twelve

points, ―[t]he Director or hearing examiner shall order the revocation of the

person‘s license.‖   Id. § 303.5.    The DMV assesses twelve points for some

individual convictions, including driving under the influence. Id. § 303.2 (m), (n).

Neither party disputes that Mr. Osborne‘s driver‘s license was subject to

mandatory revocation upon the D.C. DMV‘s receipt of the record of his conviction

in Virginia. And Mr. Osborne‘s driving record reveals that his license was revoked

under both procedures as he had accumulated twelve points under the District‘s

system and had been convicted of driving under the influence, an offense for which

revocation is mandatory.



      If a driver‘s license has been revoked, regulations require that the licensee

―immediately return the license to the [DMV].‖ Id. § 305.4; see also id. § 305.3


      7
          The District is a member of the Driver‘s License Compact (―DLC‖), an
interstate agreement to share information concerning traffic-related convictions
and license suspensions and revocations. D.C. Code § 50-1001 (2012 Repl.).
Under the DLC, ―[t]he licensing authority in the home state, for the purposes of
suspension, revocation or limitation of the license to operate a motor vehicle, shall
give the same effect to the offense reported . . . as it would if such offense had
occurred in the home state, in the case of conviction[] for . . . [d]riving a motor
vehicle while under the influence.‖ Id., Art. IV (a)(2).
                                        15

(―The Director upon canceling, suspending or revoking a license shall require that

the license shall be surrendered to and retained by the [DMV].‖). Provided that the

driver complies with other requirements when seeking reinstatement, a driver‘s

license is revoked only for a specified period of time. For commission of a first

offense for which revocation is mandatory, a driver faces a ―minimum revocation

period‖ of six months. Id. § 306.4. The penalties increase to one year and two

years, respectively, for second and third offenses. Id. § 306.5. ―Each person

whose license has been revoked shall be eligible to apply for restoration of

privileges at the expiration of the period for which the privileges have been

revoked.‖ Id. § 306.8.



      When the Director proposes to revoke or suspend a license under his or her

discretionary authority, a motorist may petition for a hearing on the proposed

action. Id. § 309. However, ―[a] person is not entitled to a hearing when the action

taken by the Director is made mandatory by law or when the person has previously

been afforded an opportunity with appropriate notice for a hearing.‖ Id. § 1005.4.



      The District‘s regulatory scheme also includes a section entitled ―Notice of

Suspension or Revocation,‖ id. § 307, which is divided into seven subsections.

Section 307.1 requires that when a license is mandatorily revoked as a
                                         16

consequence of a conviction for a traffic offense, ―an order of revocation shall be

prepared setting forth the proposed action and the grounds therefor in sufficient

detail to permit the person to understand fully the nature of the order and the

reason for the order.‖ Id. § 307.1 (emphasis added). It also notes that the order

―shall include complete information on the manner in which that person may seek

restoration of the license.‖ Id. Section 307.2 explains that when a license is

revoked due to the accumulation of traffic points, ―[t]he notice shall notify the

person that the order will take effect within ten (10) days . . ., unless that person

files a written objection . . . based solely upon the accuracy of the driving record.‖

Id. § 307.2. Section 307.3 provides that when the DMV intends to revoke a license

under its discretionary authority, ―a notice of proposed suspension or revocation

shall be prepared setting forth the proposed action and the grounds for the

proposed action in sufficient detail to permit that person to understand fully the

nature of the proposed action and the reasons for the proposed action.‖ Id. § 307.3.



      The remaining three subsections appear to establish rules applicable to all

suspensions and revocations. Section 307.4 states:



             The notice shall take effect within ten (10) days . . .
             unless that person files a written petition with the
             Director for a hearing in which the Director must prove
             sufficient grounds for the proposed action. . . . The filing
                                         17

             of such a demand does not operate as a stay of such order
             when the order has been issued revoking or suspending a
             permit . . . for driving . . . while under the influence of
             intoxicating liquor or any drug or any combination
             thereof. . . . Each notice issued pursuant to this section
             shall inform the respondent of the effective date of the
             notice and the right to a hearing.



Id. § 307.4. Section 307.5 explains that a ―notice or order‖ served under the rule is

―properly served‖ if the motorist is personally served or if a copy of the notice is

mailed to the motorist‘s last known address. Id. § 307.5. Section 307.6 defines

last known address. Id. § 307.6. Finally, § 307.7 provides that ―[p]roof of service

of any notice or order in the manner specified by this section may be made by the

certificate or affidavit of any officer or employee of the District, naming the person

on whom the notice or order was served and specifying the time, place, and

manner of service.‖ Id. § 307.7.



                     ii. Notice of Revocation Was Required.



      The parties disagree about whether the District‘s regulatory scheme entitled

Mr. Osborne to notice that his license would be revoked. Mr. Osborne contends

that the regulations require notice even if revocation was based on conduct fairly

determined in an out-of-state proceeding. He also argues that, in any event, the
                                         18

Due Process Clause mandates that the District send notice in these circumstances.

The District argues that Mr. Osborne received all the notice to which he was

entitled: he had actual knowledge that he had been convicted of driving under the

influence in Virginia, he was charged with knowledge of District law requiring

revocation of his driver‘s license upon the DMV‘s receipt of the record of his

Virginia conviction, and his lawyer in the Virginia case had warned him that he

might face driving restrictions in the District. Furthermore, the District maintained

that its DMV was to ―forthwith revoke‖ the license, 18 DCMR § 301.1, not to

afford Mr. Osborne additional notice.



      While the statutory and regulatory provisions are far from a model of

clarity,8 Mr. Osborne has the better of the argument as to what these provisions by

their own terms require; hence, we do not reach any argument based on


      8
         Among other difficulties, neither ―order‖ nor ―notice‖ is defined. In some
instances, the terms are used seemingly interchangeably. Compare 18 DCMR
§ 307.2 (―The notice shall notify the person that the order will take effect within
ten (10) days‖), with § 307.4 (―The notice shall take effect within ten (10) days.‖).
Furthermore, § 307.2‘s explicit mention of notice in the context of revocations due
to an accumulation of points might suggest that notice is not sent in other
circumstances. But § 307.4, which seems to apply to all revocations, at least
implies that notice is sent in a broader range of situations. The record before us
contains no statement from the D.C. DMV regarding how to interpret these
regulations. On remand, the District is free to seek and supply the D.C. DMV‘s
interpretation of these and other relevant provisions.
                                         19

constitutional due process. Under the District‘s own scheme, it was required to

send notice to Mr. Osborne.9 The District‘s position to the contrary is premised on

the idea that a motorist is obligated to refrain from driving once he is convicted in

an out-of-state proceeding, when his license becomes subject to revocation. This

simply is not so. The regulations clearly provide that the District‘s authority and

obligation to revoke do not arise until it has received an official record of the out-

of-state conviction. See id. §§ 301, 303. Likewise, under the regulations, a

motorist shall not ―drive a motor vehicle on any public highway in the District at

any time when his or her privilege to do so is suspended or revoked.‖ Id. § 305

(emphasis added). No provision brought to our attention supports the District‘s

argument that a licensed driver‘s responsibility to refrain from operating a vehicle

arises at some point before the District acts to revoke his or her license. In this

case, the driving record itself states that the revocation of Mr. Osborne‘s license

was to start July 4, 2013.




      9
          At oral argument, Mr. Osborne‘s counsel represented that he had procured
a copy of the order of revocation prepared in this case. But he could find no
certificate of service to clarify whether that order or other notice had been sent to
Mr. Osborne. He also commented that the order was created ten days before it was
to take effect on July 4, 2013.
                                         20

      The notice provisions reinforce Mr. Osborne‘s argument. First and most

significantly, § 307.2 unambiguously provides for notice when a license is revoked

due to an accumulation of points. As this was one of the reasons Mr. Osborne‘s

license was revoked, he was entitled to notice. Second, these sections plainly

contemplate that the District will articulate in writing its reasons for revoking a

driver‘s license, even when revocation is mandatory.          See, e.g., id. § 307.1

(requiring articulation ―in sufficient detail to permit the person to understand fully

the nature of the order‖). It is difficult to understand why thorough articulation

would be necessary unless the notice would be sent to the motorist.



      Relying on this triggering event is not a mere formality. The periods of

revocation described in § 307 must have beginning and ending dates to be at all

meaningful. Although it might be prudent to follow the approach the District

advocates, doing so would result in either the imposition of an unauthorized pre-

revocation penalty or an arbitrary extension of these periods of revocation. Here,

Mr. Osborne was convicted in Virginia in May 2013, but he could not control

when the record of that conviction would be sent, received, and recorded. Nor

could he predict when the District would act on that information. His D.C. driving

record specified that the period of withdrawal of his license was set to begin on
                                        21

July 4, 2013, and to end on December 31, 2013. Under the District‘s position,

however, Mr. Osborne apparently was to stop driving at least a month earlier.



      The District‘s reading of these provisions also undercuts the requirement

that a driver must ―immediately‖ return a revoked license. Id. § 305.3. If a driver

cannot even reliably determine whether his license has been revoked, he cannot be

expected to return the license immediately after revocation.       Moreover, as a

practical matter, notice serves the important function of alerting a driver to an

erroneous suspension or revocation (due, perhaps, to a confusion of names) and

enables him or her to contest the District‘s action before facing criminal

prosecution.



                         iii. A Hearing Was Not Required.



      Mr. Osborne also argues, for the first time on appeal, that he was entitled to

a hearing before his license could be revoked. We disagree. District regulations

unmistakably reject this argument. See 18 DCMR § 1005.4 (no entitlement to a

hearing when a license is subject to mandatory revocation). And this court has

held that ―the Full Faith and Credit Clause, U.S. Const. art. IV § 1, allows the

District to ‗adopt for purposes of its own compliance with due process, the
                                        22

judgment of a court from another state,‘ . . . rather than hold a new hearing.‖ Wall

v. Babers, 82 A.3d 794, 802 (D.C. 2014) (citation omitted) (quoting Tomai-

Minogue v. State Farm Mut. Auto. Ins. Co., 770 F.2d 1228, 1232 (4th Cir. 1985)).

Furthermore, it is unclear what purpose a hearing would serve in this case.

Mr. Osborne conceded at trial that he had been convicted of a DUI offense in

Virginia, and he does not dispute that his conviction subjected him to mandatory

license revocation in the District. He has pointed to no factual dispute that might

be resolved in a hearing. We have previously rejected the notion that due process

requires empty process. See, e.g., Wall, 82 A.3d at 802–03 (rejecting due process

challenge to District‘s refusal to provide a hearing on driver‘s license renewal

where ―there were no contested facts that needed to be resolved at a post-

deprivation hearing‖).



                         C. When Is Proof of Notice Required?



      Having established that Mr. Osborne was entitled to notice, we next consider

whether and in what circumstances the District should be required to verify that it

provided this notice.
                                         23

      While none of our prior decisions has squarely addressed the question

confronting us here, a few have presumed in dictum that the District and other

jurisdictions comply with the requirements of due process before revoking

licenses. In Santos, we ―perceive[d] no serious risk that strict liability for driving

without a permit [would] encompass ‗entirely innocent conduct‘‖ because ―a

driver‘s license cannot be suspended or revoked without due process, including

both fair notice of a traffic violation charge and the potential penalties, and the

right to a hearing.‖ 940 A.2d at 117. And in Loftus, we remarked that ―the District

of Columbia has a well-defined system for providing notice and a hearing before

licenses are suspended.‖ 51 A.3d at 1289. Moreover, we have discussed at length

the regulations which provide such process.



      We have no doubt that in the mine run of cases, these presumptions reflect

reality. Usually, there will be no need to prove that notice was sent. But where a

defendant claims that he or she did not receive notice of revocation and the

evidence fairly raises the issue, we would be remiss to presume away rational

doubts about whether the District actually satisfied its regulatory obligation to give

notice. In these situations, the District controls the means for transforming conduct

that once was innocent into a criminal violation; it also controls information about

when that prohibition is set to begin.        We should not demand that licensed
                                         24

motorists stop driving before they receive the notice they are due. And we have no

qualms about requiring more from the District in the way of proof at trial under

these circumstances.



      This holding is intentionally limited, however. We are not retreating from

our earlier conclusion that prosecution for OAR or OAS may not be used as a

vehicle to collaterally attack the revocation of a license. See Abbott v. District of

Columbia, 154 A.2d 362, 362–63 (D.C. 1959) (―[A]ppellant . . . sought to make a

collateral attack on the order of the [DMV], and this cannot be done.‖). A driver

who has received notice that his license has been revoked or suspended may not

continue driving until arrested and then defend by claiming that the order of

revocation was invalid. See id. As we explained in Abbott, that driver must

challenge the revocation through administrative channels. Id. at 363 (―If he felt

there was some invalidity in the proceeding he should have taken the steps

provided by law to correct it. He had no right to continue to operate a vehicle until

apprehended and then make a belated attack upon the revocation order.‖); accord,

Foster v. District of Columbia, 497 A.2d 100, 103 (D.C. 1985) (―Because of

appellant‘s failure to pursue his administrative remedies, the hearing examiner‘s

decision sustaining his suspension must be considered conclusive. Appellant may

not now mount a collateral attack on that decision.‖ (citation omitted)).
                                         25



      We therefore hold that, when a defendant claims that he or she did not

receive notice of revocation and the evidence fairly raises the issue,10 the District

bears the burden of proving beyond a reasonable doubt that sufficient notice of

revocation was given. 11    The District may discharge this obligation by, for

example, introducing proof of service of a notice or order sent in compliance with

§ 307. Cf. Foster, 497 A.2d at 102 (―We need not decide whether notice of a

suspension is a necessary element of the offense, for we conclude that there was

sufficient evidence adduced at trial to permit the jury to find that adequate notice

was given.‖). The District need not demonstrate that a letter was actually received,


      10
          This evidence need not (necessarily) be produced by the defense. Cf.
Henry v. United States, 94 A.3d 752, 757 (D.C. 2014) (noting that evidence
supporting a self-defense instruction ―may be an amalgam of ‗portions . . . of the
government‘s evidence and [portions] of defense evidence‘‖ (alterations in
original) (quoting Hernandez v. United States, 853 A.2d 202, 206 n.4 (D.C.
2004))).
      11
         In Loftus, we described this ―some evidence‖ showing as ―similar to
instances where self-defense is raised.‖ Loftus, 51 A.3d at 1289 n.10. That
comparison remains apt—though, we admit, imperfect. In the typical prosecution
for simple assault, the government does not have to disprove self-defense. When
such a claim is made, however, a trial judge must determine ―whether there [i]s
any evidence that fairly raise[s] the issue of self-defense.‖ Guillard v. United
States, 596 A.2d 60, 63 (D.C. 1991). If so, ―the government is required to disprove
that the defendant acted in self-defense beyond a reasonable doubt.‖ Ewell v.
United States, 72 A.3d 127, 130 (D.C. 2013). In essence, a new element of proof
is added. As in that context, no additional showing is mandated here unless the
evidence fairly raises the issue of whether notice was sent.
                                          26

opened, or otherwise acknowledged. Cf. Kidd Int’l Home Care, Inc., 917 A.2d at

1087 (noting that the common law mailbox rule ―creates a rebuttable presumption

that a letter properly addressed, stamped, and mailed, and not returned to the

sender, has been delivered to the addressee.‖). Moreover, as Santos and Loftus

establish, the government does not have to prove that the defendant acted

knowingly or intentionally. We do not anticipate that this modest requirement will

greatly burden the District or impair the effectiveness of the criminal sanction.

After all, this showing requires only proof that the District complied with its own

regulations.



                                  III.   Conclusion



      This court grants retroactive application to ―new rule[s] for the conduct of

criminal prosecutions‖ in all cases pending on direct review. Boone v. United

States, 769 A.2d 811, 824 (D.C. 2001) (quoting Johnson v. United States, 520 U.S.
461, 467 (1987)). Accordingly, we vacate appellant‘s conviction and remand this

case for a new trial.12 If he so chooses, Mr. Osborne can present his lack-of-notice

defense for the trial court to evaluate under the clarified legal standard.


      12
         We reject Mr. Osborne‘s suggestion that a retrial should be precluded
because the evidence did not establish that the District sent him notice that his
                                                                   (continued…)
                                        27



                                              It is so ordered.




(…continued)
license had been revoked. Like many other courts, we decline to prohibit retrial
where a post-trial change in the law has altered the elements of proof. See, e.g.,
United States v. Robison, 505 F.3d 1208, 1225 (11th Cir. 2007); United States v.
Ellyson, 326 F.3d 522, 533 (4th Cir. 2003) (―Any insufficiency in proof was
caused by the subsequent change in the law . . ., not the government‘s failure to
muster evidence.‖); United States v. Wacker, 72 F.3d 1453, 1465 (10th Cir. 1996);
United States v. Weems, 49 F.3d 528, 530–31 (9th Cir. 1995). ―Remanding for
retrial in this case does not give the government the opportunity to supply evidence
it ‗failed‘ to muster at the first trial. . . . The government had no reason to
introduce such evidence because, at the time of trial, under the law of our circuit,
the government was not required to prove [the new element].‖ Weems, 49 F.3d at
531.